DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. Claims 1, 19, and 20 are independent. 

Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 7-11, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Madasu et al., US Patent Application Publication No. 2021/0148213 (Madasu) in view of Georgios I. Evangelatos, et al., “Advanced BHA-ROP Modeling Including Neural Network Analysis of Drilling Performance Data,” IADC/SPE Drilling Conference and Exhibition, pp. 1-24 (2016).
Claim 1. Madasu discloses A method comprising: providing a trained drilling motor model trained via machine learning based at least in part on drilling motor simulation results (Madasu, Abstract “A neural network model is trained to produce an objective function defining a response value for at least one operating variable of the drilling operation. The response value for the operating variable is estimated based on the objective function produced by the trained neural network model.”; [0049] “the values of the controllable parameters associated with a current stage ( e.g., 402a) of the drilling operation may be applied as input variables for training neural network model 400 to produce an objective function defining a response value for the operating variable to be optimized for a subsequent stage (e.g., 402b and/or 402c) of the operation. For example, the objective function may define a response value for ROP in terms of WOB, RPM, and Q”; [0051-0052] “To account for any high levels of nonlinearity and/or noise in the real-time or drilling rate time series data, the objective function produced by neural network model 400 for defining the response value of the operating variable may be subject to a set of nonlinear constraints 410. …simulations for determining the appropriate constraints may be performed by applying the real-time data acquired during the operation as inputs to 
instantiating a component with an interface in a computational environment (Madasu, [0032] “In one or more embodiments, the representations of the wellsite data and planned well path may be displayed within a graphical user interface (GUI) of a geosteering or well engineering application 280 executable at the surface computer system 240. Well engineering application 280 may provide, for example, a set of data analysis and visualization tools for well planning and control.”; [0041] “In one or more embodiments, the wellsite data 322 may include data transmitted via network 304 directly from a surface control system (e.g., surface computer system 240 of FIG. 2, as described above) at a drilling rig or offshore platform using an industrial format such as the wellsite information transfer standard markup language (WITSML).” EN: The GUI visualization tools teach and suggest to a PHOSITA that some sort of object is created (i.e., instantiated) to reflect the parameters of interest, such as motor pumping rate, etc.); and 
responsive to receipt of a call via the interface, returning drilling information based at least in part on the trained drilling model (Madasu, [0032] “Such tools may allow the user to monitor different stages of the drilling operation and adjust the planned well path as needed, e.g., by manually adjusting one or more controllable parameters via the GUI of well engineering application 280 to control the direction and/or orientation of drill bit 102 and well path. Alternatively, the monitoring and control of the drilling operation may be performed automatically, without any user intervention, by well engineering application 280.”; [0046] “drilling optimizer 314 may use a neural network model with stochastic optimization to 
The difference in the neural network drilling optimizer of Madasu is that it does not explicitly disclose that the trained drilling neural network is only for a drilling motor. While the drilling motor is part of the drilling system of Madasu (see for example, [0021] discussing controllable parameters including the top drive unit (i.e., motor) parameters), Madasu does not explicitly disclose that the drilling parameters are directly of the motor. 
However, Evangelatos teaches modeling motors using neural networks (Evangelatos, p. 5 “The mud motor is composed of a rotor and a stator shaped in a helical form for several stages. As the pumped drilling fluid is forced through the lobes of the Moineau motor, the rotor rotates due to the constantly changing direction of the fluid across the stator helix. This causes vibrations along the mud motor based on centrifugal forces caused by the direction change of the drilling fluid around the helix of the rotor and due to the rotor itself rotating. In general those forces will be less in magnitude than the bit-formation interaction forces or the eccentricity forces due to high rotational velocities and the motor bent. The constantly rotating forces applied on the motor causing vibrations can be cast as forces due to centrifugal acceleration of the drilling fluid and the rotor against the fluid rotating  at due to the top drive rotation and m due to the rotation of the Moineau rotor.”; p. 8 “The excitation coming from a 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Madasu (directed to neural network drilling parameter optimization) and Evangelatos (directed to a neural network approach to optimizing motor – bit combinations for drilling) and arrived at the neural network drilling optimization system as claimed. One of ordinary skill in the art would have been motivated to make such a combination because optimizing the drilling process is more accurate and improved using neural networks to permit “a reasonable extrapolation of the bit’s behavior on a different BHA and with different drilling parameters” as taught in Evangelatos (Abstract).
 
Claim 2. Modified Madasu teaches the method of claim 1 comprising rendering at least a portion of the drilling motor information to a graphical user interface (Madasu, Fig. 3 330 

Claim 3. Modified Madasu teaches the method of claim 2. Madasu does not explicitly disclose, but Evangelatos teaches comprising selecting a drilling motor based at least in part on at least a portion of the rendered drilling motor information (Evangelatos , p. 15 “the optimization-prediction problem was presented on the best choice of Moineau-motor for a certain BHA to maximize ROP while drilling with unstabilized (slick) BHAs in vertical sections of the wellbore…. The simulations capture the response of the BHA and drillstring recovering from the impact and the bit trajectories, accelerations and velocities are also captured. The calculated dynamics are used as an indication of the BHA’s behavior in real time when inevitably the bit-formation interactions will cause off-center forces and push the bit against the wellbore. This behavior is quantified by the use of an objective function which in turn is used as input on a neural network model along with the parameters of the well to predict the bit ROP under different motors and/or BHA configurations.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Madasu (directed to neural network drilling 

Claim 7. Modified Madasu teaches the method of claim 1 wherein the drilling motor information comprises one or more operational parameters (Madasu, see [0052-0055] describing varous operational parameters such as pumping rate, WOB, RPM, torque, whirl, etc.).

Claim 8. Modified Madasu teaches the method of claim 7 comprising transmitting at least one of the one or more operational parameters to a piece of equipment that performs a drilling operation (Madasu, [0057] “the well controller 316 may be communicatively coupled to the downhole geosteering tool via a wireless or wired (e.g., wireline) communication interface (not shown) of the system 300. Such a communication interface may be used by the well controller 316 to transmit the controllable parameter values as control signals to the downhole geosteering tool.”).

Claim 9. Modified Madasu teaches the method of claim 1 comprising rendering information to a display wherein the information comprises control information for controlling a drilling motor during a drilling operation (Madasu, [0032] “In one or more embodiments, the representations of the wellsite data and planned well path may be displayed within a graphical user interface (GUI) of a geosteering or well engineering application 280 executable at the surface computer system 240. Well engineering application 280 may provide, for example, a set of data analysis and visualization tools for well planning and control. Such tools may allow the user to monitor different stages of the drilling operation and adjust the planned well path as needed”; [0057] “drilling optimizer 314 may provide the estimated values of the controllable parameters to well controller 316 of the well planner 310 for performing one or more stages of the drilling operation at the wellsite. The well controller 316 may provide the parameter values as control inputs to a downhole geosteering tool (not shown), which may be used to steer the drill bit and wellbore along a planned or adjusted path through the formation.”).

Claim 10. Modified Madasu teaches the method of claim 9 wherein the drilling operation comprises a directional drilling operation (Madasu, [0032] “In one or more embodiments, the representations of the wellsite data and planned well path may be displayed within a graphical user interface (GUI) of a geosteering or well engineering application 280 executable at the surface computer system 240. Well engineering application 280 may provide, for example, a set of data analysis and visualization tools for well planning and control. Such tools may allow the user to monitor different stages of the drilling operation and adjust the planned well path as needed”; [0057] “drilling optimizer 314 may provide the estimated values of the controllable parameters to well controller 316 of the well planner 310 for performing 

Claim 11. Modified Madasu teaches the method of claim 1. Madasu does not explicitly disclose, but Evangelatos teaches comprising selecting a type of drilling motor based at least in part on the drilling motor information and building a bottom hole assembly that comprises the type of drilling motor (Evangelatos, p. 1 “In this paper, numerical solutions for the differential equations describing the motion and dynamics of the BHA are provided including impact effects with the borehole while drilling near vertical wellbores. Secondly, the dynamics of this motion are coupled with a neural network model that is calibrated on previous bit runs. This approach renders significant improvements in predicting the performance of different bit-motor combinations and provides a reasonable estimation of ROP without having to actually run those combinations and re-calibrate the model.”; p. 15 “the optimization-prediction problem was presented on the best choice of Moineau-motor for a certain BHA to maximize ROP while drilling with unstabilized (slick) BHAs in vertical sections of the wellbore…. The simulations capture the response of the BHA and drillstring recovering from the impact and the bit trajectories, accelerations and velocities are also captured. The calculated dynamics are used as an indication of the BHA’s behavior in real time when inevitably the bit-formation interactions will cause off-center forces and push the bit against the wellbore. This behavior is quantified by the use of an objective function which in turn is used as input on a neural network 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Madasu (directed to neural network drilling parameter optimization) and Evangelatos (directed to a neural network approach to optimizing motor – bit combinations for drilling) and arrived at the neural network drilling optimization system as claimed. One of ordinary skill in the art would have been motivated to make such a combination because optimizing the drilling process is more accurate and improved using neural networks to permit “a reasonable extrapolation of the bit’s behavior on a different BHA and with different drilling parameters” as taught in Evangelatos (Abstract).

Claim 14. Modified Madasu teaches the method of claim 1 comprising rendering a performance monitoring graphic to a display during a drilling operation that utilizes a type of drilling motor selected based at least in part on the drilling motor information (Madasu, [0027] “The bottomhole assembly 100 is lowered from a drilling platform 116 by way of the drill string 104. The drill string 104 extends through a riser 118 and a well head 120. Drilling equipment supported within and around derrick 123 (illustrative drilling equipment discussed in greater detail with respect to FIG. 2) may rotate the drill string 104, and the rotational motion of the drill string 104 and/or the rotational motion created by the mud motor 112 causes the bit 102 to form the borehole 108 through the formation material 122.”; [0032] “In one or more embodiments, the representations of the wellsite data and planned well path may 

Claim 15. Modified Madasu teaches the method of claim 1 wherein the drilling motor information comprises rate of penetration information for a type of drilling motor (Madasu, [0044] “In one or more embodiments, at least one operating variable of interest may be selected by a user 302 via the GUI 330. The operating variable selected by user 302 may be, for example, at least one of ROP or HMSE.”).

Regarding independent claim 19, Madasu discloses A system comprising: a processor; memory accessible by the processor; processor-executable instructions stored in the memory and executable to instruct the system to: (Madasu, Fig. 13 processor 1312, memory 1310 1302 

Regarding independent claim 20, Madasu discloses One or more computer-readable storage media comprising processor- executable instructions to instruct a computing system to: (Madasu, [0030] “The surface computer system 240 operates in accordance with computer-executable instructions (which may be stored on a computer-readable storage medium) to monitor and control the drilling operation, as will be described in further detail below.”). Further, incorporating the rejections of claim 1, claim 20 is rejected as discussed above for substantially similar rationale.


Claims 4-6, 12-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Madasu et al., US Patent Application Publication No. 2021/0148213 (Madasu) in view of Georgios I. Evangelatos, et al., “Advanced BHA-ROP Modeling Including Neural Network Analysis of Drilling Performance Data,” IADC/SPE Drilling Conference and Exhibition, pp. 1-24 (2016) and further in view of BA Samba et al., “Positive Displacement Motor Modeling: Skyrocketing the Way We Design, Select, and Operate Mud Motors,” Society of Petroleum Engineers, SPE-183298-MS, Abu Dhabi International Petroleum Exhibition & Conference, AbuDhabi, UAE, November7-10 (2016) (Samba, submitted in IDS dated 7/29/2019).
Claim 4. Modified Madasu teaches the method of claim 1. Madasu does not explicitly disclose wherein the drilling motor information comprises drilling motor fatigue information.
wherein the drilling motor information comprises drilling motor fatigue information (Samba, p. 2 “In this paper, a new modeling methodology to simulate mud motor power generation, fatigue life, and hysteresis heating is exposed. It uses a combination of both modeling and testing.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Madasu (directed to neural network drilling parameter optimization), Evangelatos (directed to a neural network approach to optimizing motor – bit combinations for drilling), and Samba (directed to drilling motor parameter modeling) and arrived at the neural network drilling optimization system including additional motor parameters as claimed. Utilizing the known power of the neural network optimization system of Madasu, adding additional parameters to the system to better analyze the mud motor via the modeling parameters of Samba would be an obvious improvement to improve the accuracy and completeness of the analysis. One of ordinary skill in the art would have been motivated to make such a combination because optimizing the drilling process with better models “by combining its prediction and the monitoring system to derive optimized drilling parameters for performance and reliability, one can achieve higher shoe-to shoe rate of penetration (ROP)” as taught in Samba (Abstract).

Claim 5. Modified Madasu teaches the method of claim 4. Madasu does not explicitly disclose, but Samba teaches wherein the fatigue information comprises fatigue information for an elastomeric material of a stator of a fluid driven power section (Samba, Fig. 1 showing stator/rotor geometry and elastomer properties as inputs to the model; p. 4 “All these inputs 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Madasu (directed to neural network drilling parameter optimization), Evangelatos (directed to a neural network approach to optimizing motor – bit combinations for drilling), and Samba (directed to drilling motor parameter modeling) and arrived at the neural network drilling optimization system including additional motor parameters as claimed. Utilizing the known power of the neural network optimization system of Madasu, adding additional parameters to the system to better analyze the mud motor via the modeling parameters of Samba would be an obvious improvement to improve the accuracy and completeness of the analysis. One of ordinary skill in the art would have been motivated to make such a combination because optimizing the drilling process with better models “by combining its prediction and the monitoring system to derive optimized drilling parameters for performance and reliability, one can achieve higher shoe-to shoe rate of penetration (ROP)” as taught in Samba (Abstract).

Claim 6. Modified Madasu teaches the method of claim 5. Madasu does not explicitly disclose, but Samba teaches wherein the fatigue information for the elastomeric material comprises compatibility information associated with a drilling fluid (Samba, p. 4 “All these inputs are used in an FSI model, which is a combination of FEA and CFD techniques. The FSI 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Madasu (directed to neural network drilling parameter optimization), Evangelatos (directed to a neural network approach to optimizing motor – bit combinations for drilling), and Samba (directed to drilling motor parameter modeling) and arrived at the neural network drilling optimization system including additional motor parameters as claimed. Utilizing the known power of the neural network optimization system of Madasu, adding additional parameters to the system to better analyze the mud motor via the modeling parameters of Samba would be an obvious improvement to improve the accuracy and completeness of the analysis. One of ordinary skill in the art would have been motivated to make such a combination because optimizing the drilling process with better models “by combining its prediction and the monitoring system to derive optimized drilling parameters for performance and reliability, one can achieve higher shoe-to shoe rate of penetration (ROP)” as taught in Samba (Abstract).

wherein the drilling motor simulation results comprise computational fluid dynamics based results (Samba, p. 4 “All these inputs are used in an FSI model, which is a combination of FEA and CFD techniques.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Madasu (directed to neural network drilling parameter optimization), Evangelatos (directed to a neural network approach to optimizing motor – bit combinations for drilling), and Samba (directed to drilling motor parameter modeling) and arrived at the neural network drilling optimization system including additional motor parameters as claimed. Utilizing the known power of the neural network optimization system of Madasu, adding additional parameters to the system to better analyze the mud motor via the modeling parameters of Samba would be an obvious improvement to improve the accuracy and completeness of the analysis. One of ordinary skill in the art would have been motivated to make such a combination because optimizing the drilling process with better models “by combining its prediction and the monitoring system to derive optimized drilling parameters for performance and reliability, one can achieve higher shoe-to shoe rate of penetration (ROP)” as taught in Samba (Abstract).

Claim 13. Modified Madasu teaches the method of claim 1 wherein the drilling motor simulation results comprise computational finite element analysis based results (Samba, p. 4 “All these inputs are used in an FSI model, which is a combination of FEA and CFD techniques.”).


Claim 16. Modified Madasu teaches the method of claim 1. Madasu does not explicitly disclose, but Samba teaches wherein the drilling motor information comprises an estimated life time for a type of drilling motor (Samba, p. 11 section 2.6 Fatigue Modeling, “This process is so called fatigue and the number of cycle to break the material is called fatigue life. The main output from the fatigue modeling will be the fatigue life estimation.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Madasu (directed to neural network drilling parameter optimization), Evangelatos (directed to a neural network approach to optimizing 

Claim 17. Modified Madasu teaches the method of claim 1. Madasu does not explicitly disclose, but Samba teaches wherein the drilling motor information comprises a risk of failure for a type of drilling motor (Samba, p. 13 section 3.2 Fatigue prediction, “Turning to the left side of the figure, the red color represents the areas of low fatigue life or where the rubber has high risk of fatigue failures whereas the blue colors are for long-life areas.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Madasu (directed to neural network drilling parameter optimization), Evangelatos (directed to a neural network approach to optimizing motor – bit combinations for drilling), and Samba (directed to drilling motor parameter modeling) and arrived at the neural network drilling optimization system including additional motor parameters as claimed. Utilizing the known power of the neural network optimization .


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Madasu et al., US Patent Application Publication No. 2021/0148213 (Madasu) in view of Georgios I. Evangelatos, et al., “Advanced BHA-ROP Modeling Including Neural Network Analysis of Drilling Performance Data,” IADC/SPE Drilling Conference and Exhibition, pp. 1-24 (2016) and further in view of Sustaeta et al., US Patent Application Publication No. 2009/0204245 (Sustaeta).
Claim 18. Modified Madasu teaches the method of claim 1. Madasu does not explicitly disclose wherein the drilling motor information comprises a cost for a type of drilling motor.
Sustaeta teaches wherein the drilling motor information comprises a cost for a type of drilling motor (Sustaeta, Abstract “The invention provides control systems and methodologies for controlling a process having computer-controlled equipment, which provide for optimized process performance according to one or more performance criteria, such as efficiency, component life expectancy, safety, emissions, noise, vibration, operational cost, or the like.”).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Raka Wardana, “BUILD RATE PREDICTION USING ARTIFICIAL NEURAL NETWORK FOR POSITIVE DISPLACEMENT MOTOR APPLICATION IN FIELD X,” Jurnal Petro 2018 Volume VII No. 1, April 2018 p. 1-6 (2018) related to using neural networks for a positive displacement motor to predict build rate during geosteering operations.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN W CRABB/Examiner, Art Unit 2129